Title: Thomas McKean to John Adams, 1 Jul. 1786
From: McKean, Thomas
To: Adams, John


          
            
              Dear Sir,
            
            

              Philadelphia 

              July 1st. 1786.—
            
          

          I do not write to you now as a Public Minister, tho’ I have a
            heartfelt pleasure in your being so, and at the very court where I long wished you to
            reside. The office of Chief Justice of this State now engages my principal attention;
            having quit the Congress in 1783. The affairs of our University, Philosophical &
            Agricultural Societies &c. employ my vacant time; and I enjoy a good state of
            health. So much respecting myself.—
          Permit me now, Sir, to request your attention to the subject-matter
            of the Letter inclosed herewith. It was written by William Augustus Atlee Esquire,
            senior Justice of the Supreme court of this State, one of my brethren. His father,
            William Atlee, an Englishman, died in this city, about forty years ago, without having
            made any disposition of his estate in England. It is believed, his real estate there was
            valuable, tho’ his oldest son, then at law, knows nothing more about it, than what he
            mentions in his letter to me. Will you be so kind as to make some inquiry regarding it,
            or cause it to be done? I should desire to be informed, whether the estate in the
            parishes of Acton and Ealy, called Ford-hook, near London, and that in
            Lincolns-Inn-fields, are to be found? What may be their present condition &
            value? Who is in possession? What shall be said by the possessors, when told of the
            claim of Mr; Atlee? Whether his being now an Alien, and very
            active in the late glorious Revolution, will be a Bar or even a Prejudice to his
            recovering real property in England? And any thing else relating to this matter, that
            can be known.
          I am aware of the liberty I am now taking with you, and of the
            trouble this will give you; but in behalf of a friend, and a worthy Gentleman, who has a
            numerous offspring, and from our former acquaintance, I am induced to sollicit your
            friendship on the occasion. It is not meant, that you should step out of your line in
            the least about it, but only, that you would be pleased to engage some sensible and
            trusty person to manage it under your direction. Your countenance alone will be of great
            weight, and may perhaps intimidate mere occupants or possessors, and leave them more
            readily to yield up the estates to the true owner.
          The expences, this will occasion you, will be thankfully repaid to
            you or Order, by Mr; Atlee or myself, as soon as known.
          Mr; Cutting, who will deliver this, has
            just now been so good as to undertake the performance of every thing necessary, under
            your direction; so that you need not apply to any other person. I must beg the favor of
            you to pay him any money, that may be necessary for searches in offices, travelling
            expences &c. about this business. Could I form any judgment of them, I would
            advance the money here.
          I write in haste, and have only time to assure you, that you have
            my best wishes for your happiness, and that I am; with the warmest attachment, / Dear
            Sir, / Your Excellency’s / most obedient & humble servant
          
            
              Tho M:Kean
            
          
        